EXHIBIT 10.4
 
 
[ltiplogo.jpg]


 
NOTICE OF GRANT OF STOCK APPRECIATION RIGHT (SAR) AWARD
 
 

 Name of Participant:  [Name]  Name of Plan:   2011 Ashland Inc. Incentive Plan
 Number of SARs:
 [xxxx]  Grant Price Per SAR:     $xx.xx  Date of SAR Grant:   __________ _____,
20_____  Vesting Schedule:
 50% on 1st Anniversary of Grant Date
 Additional 25% on 2nd Anniversary of Grant Date
 Remaining 25% on 3rd Anniversary of Grant Date
 Expiration Date:  __________ _____, 20_____

 
ASHLAND INC. (“Ashland”) hereby confirms the grant of a Stock Appreciation Right
(“SAR”) award (“Award”) to the above-named Participant (hereinafter called the
“Participant”) pursuant to the 2011 Ashland Inc. Incentive Plan (hereinafter
called the “Plan”), in order to provide the Participant with an additional
incentive to continue his/her services to Ashland and to continue to work for
the best interests of Ashland. This Award entitles the Participant to receive a
number of shares of Ashland Common Stock, par value $0.01 per share (“Common
Stock”) with a fair market value equal to the product of (1) the excess of the
fair market value per share of Common Stock at the time the SAR is exercised
over the grant price per share of the SAR, multiplied by (2) the number of
shares of Common Stock covered by the SAR (or the portion thereof which is so
exercised).  For purposes of this Award, fair market value shall be determined
by the sale price of the Common Stock as reported on the Composite Tape of the
New York Stock Exchange at the time the SAR is exercised.  To the extent vested,
this Award may be exercised, as provided in the Plan, until the Expiration Date
or such earlier date that the Award terminates pursuant to the Plan.
 
Ashland confirms this Award to the Participant, as a matter of separate
agreement and not in lieu of salary or any other compensation for services, of
the number of SARs set forth above, subject to and upon all the terms,
provisions and conditions contained herein and in the Plan.
 
Nothing contained in this Agreement or in the Plan shall confer upon the
Participant any right to continue in the employment of, or remain in the service
of, Ashland or its subsidiaries.


Information about the Participant and the Participant’s participation in the
Plan may be collected, recorded and held, used and disclosed by and among
Ashland, its subsidiaries and any third party Plan administrators as necessary
for the purpose of
 
 
Personal and Confidential
 
 
 
 
 
[ltiplogo.jpg]
 
managing and administering the Plan.  The Participant understands that such
processing of this information may need to be carried out by Ashland, its
subsidiaries and by third party administrators whether such persons are located
within the Participant’s country or elsewhere, including the United States of
America.  By accepting this Award, the Participant consents to the processing of
information relating to the Participant and the Participant’s participation in
the Plan in any one or more of the ways referred to above.


The Participant consents and agrees to electronic delivery of any documents that
Ashland may elect to deliver (including, but not limited to, prospectuses,
prospectus supplements, grant or award notifications and agreements, account
statements, annual and quarterly reports, and all other forms of communications)
in connection with this and any other award made or offered under the Plan.  The
Participant understands that, unless earlier revoked by the Participant by
giving written notice to _______________, this consent shall be effective for
the duration of the Award.  The Participant also understands that the
Participant shall have the right at any time to request that Ashland deliver
written copies of any and all materials referred to above at no charge.


This Award is granted under, and is subject to, all the terms and conditions of
the Plan, including, but not limited to, the forfeiture provision of Section
16(H) of the Plan. Copies of the Plan and related Prospectus are available for
your review on Fidelity’s website.
 
 
This grant of Stock Appreciation Rights is subject to your on-line acceptance of
the terms and conditions of this Agreement through the Fidelity website.  By
accepting the terms and conditions of this Agreement, the Participant
acknowledges receipt of a copy of the Plan, Prospectus, and Ashland’s most
recent Annual Report and Proxy Statement (the “Prospectus Information”).  The
Participant represents that he or she is familiar with the terms and provisions
of the Prospectus Information and hereby accepts this Award on the terms and
conditions set forth herein and in the Plan.


 
ASHLAND INC.
 
 
[byobrien.jpg]
 
 
 
 
 
Personal and Confidential
 
-2-